Citation Nr: 0523706	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  04-14 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral otitis media.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1953 to June 1957 
and again from May 1958 to June 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the veteran's claims for 
an increased evaluation for service-connected bilateral 
hearing loss and bilateral otitis media.

The issue of an evaluation in excess of 10 percent for 
bilateral otitis media is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the veteran has 
demonstrated Level I hearing in the right ear and Level II or 
Level VII hearing in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002).  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

Notice

A VA letter issued in October 2002 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 (West 
2002) and 38 C.F.R. § 3.159 (2004).  

The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The RO's October 2002 letter informed 
him that additional information or evidence could be 
submitted to support his claim, and asked him to send the 
information or evidence to the RO.  In addition, the February 
2004 Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical as well as private treatment 
records and records of VA treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
any further evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.


Factual Background

On the authorized VA audiological compensation and pension 
evaluation in December 2002, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
85
50
40
45
LEFT
70
90
65
80
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and the left ear.  The examiner 
diagnosed the veteran with bilateral moderate to profound 
mixed type hearing loss.

Legal Criteria and Analysis

Increased Rating Regulations- In General

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2004);  See Esteban v. Brown, 6 Vet. App 259 (1994).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002);  38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.87 of VA's Schedule for Rating Disabilities.  
Under, these criteria, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average pure tone threshold level as measured by 
pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz.  The degree of disability for 
bilateral service-connected defective hearing is ascertained 
by the application of the rating schedule, which establishes 
11 auditory acuity levels, ranging from Level I (for 
essentially normal acuity) through Level XI (for profound 
deafness). See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).

In addition, 38 C.F.R. § 4.86 (2004) applies to exceptional 
patterns of hearing impairment.  Under its provisions, when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

Analysis

In this case, the results of the VA audiometric examination 
conducted December 2002 fail to demonstrate that an increased 
evaluation is warranted for the veteran's service-connected 
bilateral hearing loss disability.  In this regard, applying 
the results of the audiometric evaluation to Table VI under 
§ §4.85, that the veteran has Level I hearing in the right 
ear and Level II hearing in the left ear.  The Board notes
that such findings correspond to a noncompensable (0 percent) 
evaluation.  Applying the veteran's December 2002 left ear 
audiometric results to Table VIa (because the veteran's 
puretone threshold at the 1000, 2000, 3000, and 4000 Hertz 
frequencies are greater than 55 decibels), the veteran has 
Level VI hearing.  The findings of Level I hearing in the 
veteran's right ear and Level VI in his left ear correspond 
to a noncompensable evaluation.  Thus, the Board finds that 
using either Table VI or Table VIa, the December 2002 
audiological evaluation findings correspond to a 
noncompensable evaluation.

The Board also concludes that the December 2002 audiological 
findings do not represent an exceptional pattern of hearing 
impairment as contemplated in the provisions of 38 C.F.R. 
§ 4.86(a) and/or (b) (2004).  Thus, although the veteran 
asserts that his hearing loss has increased in severity, the 
Board finds that the medical findings on examination are of 
greater probative value than the veteran's statements 
regarding the severity of his bilateral hearing loss 
disability.  

Accordingly, the Board concludes that the weight of the 
evidence is against the veteran's claim for an evaluation in 
excess of 20 percent for bilateral hearing loss disability, 
and the claim must be denied.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss disability is denied.


REMAND

The record reflects that the veteran has complained of 
experiencing tinnitus and dizziness associated with his 
service-connected otitis media.  As such, the Board finds 
that the veteran's claim that he should be service-connected 
for tinnitus and dizziness to be inextricably intertwined 
with the issue on appeal- an increased evaluation for otitis 
media.  Therefore, the Board may not properly review the 
veteran's claim for an increased evaluation for otitis media 
until the RO develops and adjudicates the veteran's claims of 
entitlement to service connection for tinnitus and dizziness.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).

Whether the veteran should be service-connected for tinnitus 
and dizziness is not clear on the present record.  Nor can it 
be determined if there is an etiological link between the 
veteran's tinnitus and dizziness and his service-connected 
otitis media or any other incident of service.  Therefore, 
the Board finds that a clinical opinion as to the nature and 
etiology of the veteran's tinnitus and dizziness is necessary 
in accordance with the provisions of 38 U.S.C.A. § 5103(d) 
(West 2002).  

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2004).  Such assistance 
includes the obligation to obtain ongoing treatment records 
while a claim is pending.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

In a statement received in March 2005, the veteran reported 
that he had received treatment for dizziness and a headache 
at a Florida hospital emergency clinic in early 2005.  
However, records of such treatment are not associated with 
the veteran's claims file.  Such would be useful in the 
adjudication of the veteran's claims.

Accordingly, this case is REMANDED to the RO for the 
following action

1.  Issue a VCAA notice letter with 
regard to the issue of service connection 
for tinnitus and dizziness, to include as 
secondary to service-connected 
disability, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2004), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); and any 
other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed of all 
information and evidence needed to 
substantiate and complete each claim, 
which information and evidence, if any, 
that he is to provide and which 
information and evidence, if any, VA will 
attempt to obtain.  VA must also request 
that the claimant provide any evidence in 
his possession that pertains to the 
claims.  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his tinnitus and 
dizziness since his military service, to 
include in particular any treatment 
record from a Florida hospital emergency 
clinic.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.  All records received 
should be associated with the claims file 
and, if any requested records are 
unavailable, documentation to that effect 
must be added to the claims file.

3.  The veteran should be scheduled for a 
VA examination by an ear, nose, and 
throat specialist to determine the 
nature, extent, and etiology of the 
claimed disabilities.  The claims file 
should be made available to, and be 
reviewed by, the examiner in conjunction 
with the examination.

The examiner should be requested to 
furnish an opinion concerning whether it 
is at least as likely as not (50 percent 
likelihood or greater) that the veteran's 
claimed tinnitus and dizziness are 
etiologically related to the veteran's 
service-connected otitis media or any 
other incident of the veteran's military 
service.

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available.

4.  After ensuring that all requested 
development has been accomplished in 
accordance with the instructions noted 
above, the RO should adjudicate the issue 
of entitlement to service connection for 
tinnitus and dizziness.  Notice of the 
determination and the veteran's appellate 
rights should be provided to the veteran 
and his representative.  

5.  The RO should readjudicate the issue 
of entitlement to an increased evaluation 
for bilateral otitis media.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


